Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 2015/0007921 A1) in view of Japanese Patent JP 2003104005,herein referred to as ‘005. 
Regarding claims 1-2 and 7, Tsunoda teaches a tire comprising an annular tire frame composed of a plurality of resin materials [0037] but is silent to the Asker D hardness of a side portion of the inner and outer side in the vehicle width direction. Analogous thermoplastic tire frame art, ‘005, discloses a plurality of polymer or thermoplastic (pg.4 paragraphs 4-5) arranged throughout the tire frame (4A-4G) each having different Young’s moduli (pg.2 paragraph 4). ‘005 further discloses the rigidity increases gradually from the maximum width 
 Official notice is taken that in tire art and in tire compositions, there is a general correlation between hardness and modulus. The general correlation being as modulus increases, the hardness also increases. Therefore, the hardness of inner side in a vehicle width direction when the tire is mounted on a vehicle is less than the side portion located on an outer side in the vehicle width direction when the tire is mounted on the vehicle. 
With regards to the limitation “wherein a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness is from 0.84 to 0.93”, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have discovered a range of the Asker D hardness is from 0.84 to 0.93 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness Ho is from 0.84 to 0.93 as taught by ‘005 into the tire taught by Tsunoda  since (1) both Tsunoda  and ‘005 teaches resin tires 
Regarding claims 3, 9 and 17, Tsunoda  teaches a reinforcing cord member which is wound on an outer side of the tire frame in the tire radial direction along a tire circumferential direction in figure 4 [0016]. 
Regarding claims 4, 6, 10 -12, Tsunoda teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials and the tire is frame is composed of two or more resin material containing resins of a same type as main components. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007) (MPEP 2143 E). 
Regarding claims 5 and 11, Tsunoda  teaches a plurality of resin materials contains a thermoplastic polyamide resin, a thermoplastic polyester resin or a thermoplastic polyurethane resin as a main component [0038]. 
 Regarding claims 8 and 13, ‘005 teaches (1) a side portion of the tire frame located on the inner side in a vehicle width direction has a lower Young modulus than the outer side in the 
Regarding claim 14
Regarding claim 15, Tsunoda  teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4)  along a tire circumferential direction [0016] and a plurality of resin materials contains a thermoplastic polyamide resin, a thermoplastic polyester resin or a thermoplastic polyurethane resin as a main component [0038].
Regarding claim 16, Tsunoda  teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4), along a tire circumferential direction [0016] and Tsunoda  teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Regarding claim 18, Tsunoda  teaches a reinforcing cord member, which is wound on an outer side of the tire frame in the tire radial direction (figure 4) along a tire circumferential direction [0016] and ‘005 teaches (1) a side portion of the tire frame located on the inner side in a vehicle width direction has a lower Young modulus than the outer side in the vehicle width direction and (2) a higher Young modulus is correlated with an increase in hardness. 
With regards to the limitation “wherein a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness is from 0.84 to 0.93”, it is noted that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have discovered a range of the Asker D hardness is from 0.84 to 0.93 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire taught by Tsunoda  and to include an Asker D hardness from 30 to 60 degrees since Young modulus is a result effective variable and MPEP 2144.05 states [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a ratio (Hi/Ho) of the Asker D hardness Hi to the Asker D hardness Ho is from 0.84 to 0.93 as taught by ‘005 into the tire taught by Tsunoda  since (1) both Tsunoda  and ‘005 teaches resin tires and ‘005 teaches (2) a side portion of the tire frame located on the inner side in a vehicle width direction has a lower Young modulus than the outer side in the vehicle width direction and (3) a higher Young modulus is correlated with an increase in hardness. This configuration allows a stiffer distribution and improves the contact shape in the standard air pressure filling state (pg. 1 paragraph 8).
Regarding claim 19, Tsunoda  teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). Tsunoda  also teaches a plurality of resin materials contains a thermoplastic polyamide resin, a thermoplastic polyester resin or a thermoplastic polyurethane resin as a main component [0038]. 
Regarding claim 20, Tsunoda  teaches tire frame is composed of a resin material [0037, 0044-0045] and ‘005 teaches the hardness alternating between high and low. Therefore, ‘005 broader teaching suggest at least two resin materials (a high hardness and low hardness alternating) which falls into Applicant’s claimed range of no more than three resin materials and the tire is frame is composed of two or more resin material containing resins of a same type as main components. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.